Case 8:14-cv-01620-VMC-TGW Document 155 Filed 06/22/20 Page 1 of 9 PageID 3229
                Case: 19-12924 Date Filed: 06/18/2020 Page: 1 of 8



                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-12924
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:14-cv-01620-VMC-TGW



 TERRY LEE SCOTT,

                                                             Plaintiff-Appellant,

                                     versus

 POSTMASTER GENERAL UNITED STATES POSTAL SERVICE,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (June 18, 2020)

 Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.

 PER CURIAM:
Case 8:14-cv-01620-VMC-TGW Document 155 Filed 06/22/20 Page 2 of 9 PageID 3230
                Case: 19-12924 Date Filed: 06/18/2020 Page: 2 of 8



       Terry Scott appeals the district court’s denial of her oral motion for a

 directed verdict and her motion for judgment as a matter of law (“JMOL”), or in

 the alternative, for a new trial, in favor of the Postmaster General of the United

 States Postal Service (“USPS”), in an employment discrimination lawsuit filed

 pursuant to the Rehabilitation Act of 1973 (the “Rehabilitation Act”). Scott argues

 on appeal that the district court erred in denying her motion for a directed

 verdict/JMOL and abused its discretion in denying her motion for a new trial

 because: (1) there was insufficient evidence to support the jury’s verdict, and (2)

 the USPS failed to affirmatively assert an undue hardship defense. We address

 each argument in turn.

                                            I.

       Scott first argues that the district court erred in failing to grant her post-

 judgment motion for JMOL because no reasonable jury could find other than that

 USPS had a reasonable accommodation available for Scott and retaliated against

 her (on account of her protected activity) by failing to provide such

 accommodation. We review a district court’s decision regarding a Fed. R. Civ. P.

 50(a) motion for JMOL de novo, considering all the evidence in the light most

 favorable to the non-moving party. Abel v. Dubberly, 210 F.3d 1334, 1337 (11th

 Cir. 2000). We review the denial of a Rule 59(a) motion for a new trial for an

 abuse of discretion. McGinnis v. Am. Home Mortg. Servicing, Inc., 817 F.3d 1241,


                                            2
Case 8:14-cv-01620-VMC-TGW Document 155 Filed 06/22/20 Page 3 of 9 PageID 3231
                Case: 19-12924 Date Filed: 06/18/2020 Page: 3 of 8



 1255 (11th Cir. 2016). We consider a motion for JMOL and a motion for new trial

 together, although the standards of review are different. Dudley v. Wal-Mart

 Stores, Inc., 166 F.3d 1317, 1320 n.3 (11th Cir. 1999). In Dudley, we found that:

       A judgment as a matter of law will be granted where a party has been
       fully heard on an issue and there is no legally sufficient evidentiary
       basis for a reasonable jury to find for that party [and a] motion for a
       new trial may be granted if the district court judge believes the verdict
       rendered by the jury was contrary to the great weight of the evidence.
       Because a less stringent standard applies to a motion for a new trial
       than to a motion for judgment as a matter of law, failure to meet the
       former standard is fatal to the latter.

  Id. (quotation marks and citations omitted).

       Federal Rule of Appellate Procedure 10(b)(2) provides that “[i]f the

 appellant intends to urge on appeal that a finding or conclusion is unsupported by

 the evidence or is contrary to the evidence, the appellant must include in the record

 a transcript of all evidence relevant to that finding or conclusion.” We “must

 affirm the district court when an appellant fails to provide all the evidence that the

 trial court had before it when making various contested evidentiary rulings.”

 Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002). An appellant “must

 provide trial transcripts in the appellate record to enable [us] to review challenges

 to sufficiency of the evidence.” Id.

       Here, Scott failed to provide a trial transcript for appellate review. Thus, we

 are unable to consider whether the district court erred in denying her motion for

 JMOL or abused its discretion when it denied her motion for a new trial based on
                                            3
Case 8:14-cv-01620-VMC-TGW Document 155 Filed 06/22/20 Page 4 of 9 PageID 3232
                Case: 19-12924 Date Filed: 06/18/2020 Page: 4 of 8



 its determination that the jury’s verdict was supported by the evidence presented at

 trial. Notably, even if the trial exhibits Scott provided showed evidence in her

 favor, the relevant legal standard is not whether any evidence supports her

 argument—it is whether a legally sufficient evidentiary basis exists for a

 reasonable jury to find in favor of USPS. Dudley, 166 F.3d at 1320 n.3. Because

 Scott did not provide the trial transcripts necessary to make that determination, we

 must affirm the district court. See Loren, 309 F.3d at 1304; see also Fed. R. App.

 P. 10(b)(2).

       As to Scott’s arguments regarding violations of the collective bargaining

 agreement (“CBA”), there was no viable claim under the CBA in this case—as she

 admitted in her response to USPS’s motion to dismiss—much less a CBA claim

 presented at trial. Further, Scott was not laid off or subjected to a reduction in

 force—she lost the bid for the position she wanted in 030 and was not capable of

 performing the residual bid positions. Thus, her arguments regarding CBA

 violations fail. Accordingly, we affirm as to this issue.

                                           II.

       Second, Scott argues that undue hardship is an affirmative defense which the

 USPS failed to plead and failed to present to the jury, and in the absence of a

 showing that it would have been an undue hardship for USPS to accommodate

 Scott, she was entitled to judgment as a matter of law. In reviewing the denial of a


                                            4
Case 8:14-cv-01620-VMC-TGW Document 155 Filed 06/22/20 Page 5 of 9 PageID 3233
                Case: 19-12924 Date Filed: 06/18/2020 Page: 5 of 8



 motion for JMOL, we “consider whether such sufficient conflicts exist in the

 evidence to necessitate submitting the matter to the jury or whether the evidence is

 so weighted in favor of one side that that party is entitled to succeed in his or her

 position as a matter of law.” Abel, 210 F.3d at 1337. The non-moving party must

 put forth more than a mere scintilla of evidence suggesting that reasonable minds

 could reach differing verdicts. Id. “[A] motion for judgment as a matter of law

 will be denied only if reasonable and fair-minded persons in the exercise of

 impartial judgment might reach different conclusions.” Id. (quotation marks

 omitted). We have the authority to affirm on any other adequate grounds. Id. at

 1338.

         Title I of the Americans with Disabilities Act (“ADA”) prevents covered

 private employers from discriminating against a qualified individual with a

 disability regarding the discharge of employees. See 42 U.S.C. § 12112(a). To

 establish a prima facie case of disability discrimination under Title I of the ADA, a

 plaintiff must prove that she: (1) was disabled within the meaning of the Act;

 (2) was otherwise a qualified individual for the position; and (3) was subjected to

 unlawful discrimination because of her disability. See Cash v. Smith, 231 F.3d

 1301, 1305 (11th Cir. 2000).

         The Rehabilitation Act protects certain individuals from discrimination on

 the basis of a disability. 29 U.S.C. § 794(a). To establish a claim under the


                                            5
Case 8:14-cv-01620-VMC-TGW Document 155 Filed 06/22/20 Page 6 of 9 PageID 3234
                Case: 19-12924 Date Filed: 06/18/2020 Page: 6 of 8



 Rehabilitation Act, a plaintiff must have been discriminated against by or excluded

 from a program or activity that receives federal financial assistance. See id.;

 Lussier v. Dugger, 904 F.2d 661, 664 (11th Cir. 1990). The standards under Title I

 of the ADA apply to Rehabilitation Act claims. See 29 U.S.C. § 794(d); see also

 Holbrook v. City of Alpharetta, 112 F.3d 1522, 1526 n.2 (11th Cir. 1997).

       “A person with a disability is otherwise qualified if he is able to perform the

 essential functions of the job in question with or without a reasonable

 accommodation.” Boyle v. City of Pell City, 866 F.3d 1280, 1288 (11th Cir. 2017)

 (quotation marks omitted). Under 42 U.S.C. § 12111(9)(B), a reasonable

 accommodation may include, among other things, “job restructuring, part-time or

 modified work schedules, reassignment to a vacant position, [or] acquisition or

 modification of equipment or devices.”

       An employer must provide a reasonable accommodation for an employee

 with a known disability unless such an accommodation would result in undue

 hardship to the employer. Earl v. Mervyns, Inc., 207 F.3d 1361, 1365 (11th Cir.

 2000). An accommodation is reasonable, however, only if it allows the employee

 to perform the essential functions of the job. Id. Moreover, “[t]he burden of

 identifying an accommodation that would allow a qualified employee to perform

 the essential functions of her job rests with that employee, as does the ultimate

 burden of persuasion with respect to showing that such accommodation is


                                           6
Case 8:14-cv-01620-VMC-TGW Document 155 Filed 06/22/20 Page 7 of 9 PageID 3235
                Case: 19-12924 Date Filed: 06/18/2020 Page: 7 of 8



 reasonable.” Id. at 1367. If a plaintiff cannot prove that an accommodation is

 reasonable, the employer does not have to investigate a reasonable accommodation

 or show undue hardship. Id. Further, even if a disabled employee is qualified for

 and capable of performing another existing position, the employer is not required

 to reassign the employee if there is no vacancy. Lucas v. W.W. Grainger, Inc., 257

 F.3d 1249, 1257 (11th Cir. 2001).

       In U.S. Airways, Inc. v. Barnett, the Supreme Court stated that, typically, an

 employee fails to prove that a proposed accommodation is reasonable where the

 employer can show that the proposed accommodation violates seniority rights

 under a CBA. See 535 U.S. 391, 402-03 (2002). It held that this analysis is part of

 the employee’s burden of proving that a reasonable accommodation existed, rather

 than the employer’s burden of establishing undue hardship. Id. at 405-06. It held

 that an employee must first establish that her proposed accommodation—where

 such accommodation would require an exception to the employer’s seniority

 policy—constitutes a reasonable accommodation. See id.

       Here, Scott’s argument that USPS is liable as a matter of law is legally

 incorrect. USPS was not required to affirmatively assert undue hardship before

 Scott proved that there was a reasonable accommodation that USPS could give her.

 See Lucas, 257 F.3d at 1257; Earl, 207 F.3d at 1365. The jury found that Scott

 failed to show that there was an available position that could accommodate her or


                                          7
Case 8:14-cv-01620-VMC-TGW Document 155 Filed 06/22/20 Page 8 of 9 PageID 3236
                Case: 19-12924 Date Filed: 06/18/2020 Page: 8 of 8



 that any other reasonable accommodation existed. Further, Barnett does not

 support Scott’s argument, because there appeared to be testimony at trial that the

 accommodation requested by Scott was not possible without conflicting with the

 CBA’s seniority rules. See Barnett, 535 U.S. at 405-06. Thus, Scott failed to meet

 her burden that would have triggered USPS’s requirement to show undue hardship.

 And, as noted above, a claim under the CBA was not presented at trial. Thus, her

 argument that USPS’s failure to accommodate her violated the CBA provides no

 basis for relief from the judgment. Accordingly, USPS is not liable as a matter of

 law.

                                          III.

        For the foregoing reasons, we affirm the district court’s denials of Scott’s

 motions for JMOL and a new trial.

        AFFIRMED.




                                            8
Case 8:14-cv-01620-VMC-TGW Document 155 Filed 06/22/20 Page 9 of 9 PageID 3237
                Case: 19-12924 Date Filed: 06/18/2020 Page: 1 of 1


                                             UNITED STATES COURT OF APPEALS
                                                FOR THE ELEVENTH CIRCUIT

                                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                             56 Forsyth Street, N.W.
                                                             Atlanta, Georgia 30303


 David J. Smith                                                                                                         For rules and forms visit
 Clerk of Court                                                                                                         www.ca11.uscourts.gov

                                                              June 18, 2020

  MEMORANDUM TO COUNSEL OR PARTIES

  Appeal Number: 19-12924-GG
  Case Style: Terry Scott v. Postmaster General United Stat
  District Court Docket No: 8:14-cv-01620-VMC-TGW

  This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system, unless
  exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF system by registering for an
  account at www.pacer.gov. Information and training materials related to electronic filing, are available at
  www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this day been
  entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

  The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing en
  banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for rehearing
  or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules. Costs are governed
  by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and an objection thereto is
  governed by 11th Cir. R. 39-2 and 39-3.

  Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
  persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In addition, a
  copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for rehearing en banc. See
  11th Cir. R. 35-5(k) and 40-1 .

  Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on the
  appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for writ of
  certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
  cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

  Pursuant to Fed.R.App.P. 39, costs taxed against the appellant.

  Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

  For questions concerning the issuance of the decision of this court, please call the number referenced in the signature block
  below. For all other questions, please call Joseph Caruso, GG at (404) 335-6177.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Djuanna H. Clark
  Phone #: 404-335-6151

                                                                                              OPIN-1A Issuance of Opinion With Costs
